DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
Paragraphs [0017][0019] and [0020] feature the symbol value 999 which appears to act as a placeholder for the actual symbol value associated with a respective element. It is suggested Applicants replace 999 with the correct symbol value associated with the respective element.
Appropriate correction is required.

The abstract of the disclosure is objected to because of various informalities. It is suggested that Applicant amend the abstract as follows:
-- The technology disclosed herein enhances a fault-based communication channel between a virtual machine and a [[the]] hypervisor. An example method may include: configuring, by a hypervisor, a first memory location to generate one or more faults when accessed by a virtual machine process, wherein the first memory location is mapped to a device and a second memory location is mapped to memory; detecting, by the hypervisor, a fault caused by a first execution of an instruction of the virtual machine process, wherein the instruction comprises a reference to a register comprising the first memory location; responsive to the detecting the fault, the hypervisor performing a computing task for the virtual machine process and updating the register to comprise the second memory location; and initiating, by the hypervisor, a second execution of the instruction of the virtual machine process, wherein the second execution of the instruction accesses the second memory location. --

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070055837 A1 - hereinafter "Rajagopal", in view of US 20180107605 A1 - hereinafter "Dong", in view of US 9086981 B1 - hereinafter "Tati", and in view of US 20180248700 A1 - hereinafter "Tsirkin".

With respect to claim 1, Rajagopal teaches,
A method comprising: configuring, by a hypervisor executed by a processing device, a first memory location to generate one or more faults when accessed by a virtual machine process, - "Block 110 illustrates that a request to allocate memory may be received." [0015] "In one embodiment, the allocation request may be received by a Virtual Machine Monitor (VMM)." [0016] "Block 130 illustrates that, in one embodiment, the requested memory allocation may be allowed and the allocated portion of memory (first memory location) may be marked as write protected. In this context, write protection includes protecting the memory portion from write access. In one embodiment, this may include marking the memory portion as read-only." [0020] "In one embodiment, the memory portion may be at the process page level of granularity." [0021] "It one specific embodiment, the VMM may configure the Process Page Tables, if the embodiment includes a memory portion at a page level of granularity, to generate a page fault when a write is attempted to the protected memory portion." [0023] "In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM." [0028] "In one embodiment, the VM 210 may include a Guest Software Agent 220 and a Process memory Table 240. The Guest Software Agent may be capable of attempting to allocate and access specific memory portions." [0039]; wherein the first memory location is mapped to a device - "In yet another embodiment, the memory portion may be related to the physical memory module used." [0021]
detecting, by the hypervisor, a fault caused by a first execution of an instruction of the virtual machine process, wherein the instruction comprises a reference to - "Block 140 illustrates that, in one embodiment, an attempted write may occur to the allocated memory portion. In another embodiment, if the memory portion was also or alternatively protected from reads, Block 140 may illustrate that a read has been attempted." [0027] "In one specific embodiment, the attempt to write to the protected portion of memory may generate a fault. Specifically, in one embodiment, if the level of memory protection is at the page granularity level, a page fault may be generated. In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM. [0039] In one embodiment, the VM 210 may include a Guest Software Agent 220 and a Process memory Table 240. The Guest Software Agent may be capable of attempting to allocate and access specific memory portions." [0028]
responsive to the detecting the fault, the hypervisor performing a computing task for the virtual machine process - "Block 150 illustrates that, in one embodiment, an attempt may be made to verify that the software agent that is attempting to write (or read) to the allocated memory portion is authorized to do so. In one embodiment, the VMM may determine if the software agent is authorized to access the memory portion (task) by utilizing a table that correlates software agents with memory portions that the agents are authorized to access." [0029]
Rajagopal does not explicitly teach and a second memory location is mapped to memory; initiating, by the hypervisor, a second execution of the instruction of the virtual machine process, wherein the second execution of the instruction accesses the second memory location.
However, in the analogous field of virtual machines, Dong teaches:
"VMM 104, in embodiments, may include page table (PT) 122, memory manager 124 and backup manager 126." [0026]
"For example, when a guest application 112 of the VM 106 writes 206 to virtual memory page #3 (first memory location) of virtual memory pages 202, a fault may happen due to access permission violation, and the memory manager 124 may be invoked for the copy-on-write (COW) process. The memory manager 124, on invocation, may allocate a temporary corresponding physical memory page x1 (second memory location), copy the data in the previous physical memory page #3 of physical memory pages 204 to the temporary corresponding physical memory page x1, and update the mapping 212 in page table 122 to map the virtual memory page #3 of virtual memory pages 202 to the newly allocated temporary corresponding physical memory page x1 with the original access permission (i.e., read-write permission of the original mapping 212). Thereafter, memory manager 124 may emulate the write instruction to write the new data into the temporary corresponding physical memory page x1, advance the guest VM's instruction pointer (IP), and resume the guest VM. Alternatively, memory manager 124 may resume the execution of the guest VM without advancement of the guest VM's IP to let the guest VM re-execute the write instruction." [0035]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal with Dong's teachings because doing so would provide Rajagopal's system with the ability to reduce the complexity and size of page tables, as suggested by Dong [0057].
Rajagopal does not explicitly teach wherein the instruction comprises a reference to a register comprising the first memory location;
However, in the analogous field of virtual machines, Tati teaches:
"VMs executing on a host machine are commonly referred to as a guest." (col.1:15-16)
"In step 252, the VM kernel detects a guest physical page fault for a first guest physical page number caused by an instruction to access the first guest physical page number, where an application executing within the guest requests the guest physical page. Such a page fault may occur when, for example, the data that corresponds to the guest physical page number is not present in the volatile memory of the host machine, such as a random-access memory (RAM). In this example, the data is stored within the non-volatile storage of the host machine, such as a hard drive. Additional examples of page fault causes include the absence of a virtual to physical page mapping, an access permission violation, or writing to read-only memory." (col. 7:25-37)
"Then, when performing step 254, this state can be examined to identify the instruction that triggered the guest physical page fault. The instruction will specify a register or other location in memory that contains the address of the page that caused the fault." (col. 7:63-67)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal and Dong with Tati's teachings because doing so would provide Rajagopal/Dong's system with the ability to enhance the performance of guest execution, as suggested by Tati (col. 2:29-30).
Rajagopal does not explicitly teach responsive to the detecting the fault, the hypervisor ...updating the register to comprise the second memory location; and
However, in the analogous field of virtual machines, Tsirkin teaches:
"In another example, if the transition reason was a page fault, the hypervisor may handle the page fault and then update an instruction pointer register of the CPU to point to a current address or to a next address. After transitioning processing back to the virtual machine, the guest may then access data stored in a particular memory location that is indicated by the updated instruction pointer register." [0055]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal, Dong and Tati with Tsirkin's teachings because doing so would provide Rajagopal/Dong/Tati's system with the ability to enhance the privacy and/or security of virtual machines, as suggested by Tsirkin [0019].

With respect to claim 2, Rajagopal teaches,
wherein the fault comprises a page fault that the virtual machine process initiates - "In one specific embodiment, the attempt to write to the protected portion of memory may generate a fault. Specifically, in one embodiment, if the level of memory protection is at the page granularity level, a page fault may be generated. In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM. [0039] In one embodiment, the VM 210 may include a Guest Software Agent 220 and a Process memory Table 240. The Guest Software Agent may be capable of attempting to allocate and access specific memory portions." [0028]; to signal the hypervisor to perform the computing task for the virtual machine process. - "Block 150 illustrates that, in one embodiment, an attempt may be made to verify that the software agent that is attempting to write (or read) to the allocated memory portion is authorized to do so. In one embodiment, the VMM may determine if the software agent is authorized to access the memory portion by utilizing a table that correlates software agents with memory portions that the agents are authorized to access." [0029]

With respect to claim 4, Rajagopal teaches,
wherein the processing device generates the fault and exits execution of the virtual machine process during the first execution of the instruction, - "In one specific embodiment, the attempt to write to the protected portion of memory may generate a fault. Specifically, in one embodiment, if the level of memory protection is at the page granularity level, a page fault may be generated. In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM. [0039]
Dong teaches and wherein the initiating causes the virtual machine process to enter execution at the instruction to cause the second execution. - "Alternatively, memory manager 124 may resume the execution of the guest VM without advancement of the guest VM's IP to let the guest VM re-execute the write instruction." [0035]

With respect to claim 5, Dong teaches,
wherein the instruction of the first execution and the instruction of the second execution are identical - "Alternatively, memory manager 124 may resume the execution of the guest VM without advancement of the guest VM's IP to let the guest VM re-execute the write instruction." [0035]
Tati teaches wherein the instruction comprise the reference to the register, - "Then, when performing step 254, this state can be examined to identify the instruction that triggered the guest physical page fault. The instruction will specify a register or other location in memory that contains the address of the page that caused the fault." (col. 7:63-67)
Tsirkin teaches and wherein the register comprises a pointer value that is changed after the first execution and before the second execution. - "In another example, if the transition reason was a page fault, the hypervisor may handle the page fault and then update an instruction pointer register of the CPU to point to a current address or to a next address. After transitioning processing back to the virtual machine, the guest may then access data stored in a particular memory location that is indicated by the updated instruction pointer register." [0055]

With respect to claim 7, Tsirkin teaches,
wherein the register comprises a register of a virtual processor, - "The hypervisor 114 and/or virtual machine 116 structure each virtual processor to include registers, which are mapped to registers 108 of the processor 106." [0031] 
and wherein updating the register comprises the hypervisor executing a clobber operation to overwrite the pointer value with a pointer value of the second memory location. - "In another example, if the transition reason was a page fault, the hypervisor may handle the page fault and then update an instruction pointer register of the CPU to point to a current address or to a next address. After transitioning processing back to the virtual machine, the guest may then access data stored in a particular memory location that is indicated by the updated instruction pointer register." [0055]
Tati teaches a register that comprises a pointer value of the first memory location, - "Then, when performing step 254, this state can be examined to identify the instruction that triggered the guest physical page fault. The instruction will specify a register or other location in memory that contains the address of the page that caused the fault." (col. 7:63-67)

With respect to claim 8, Rajagopal teaches,
wherein configuring the first memory location to cause a fault, comprises the hypervisor updating a host page table to mark a page table entry that corresponds to the first memory location as unavailable, wherein an unavailable marking represents one or more of reserved, write protected, or non-present. - "It one specific embodiment, the VMM may configure the Process Page Tables, if the embodiment includes a memory portion at a page level of granularity, to generate a page fault when a write is attempted to the protected memory portion." [0023]

With respect to claim 15, Rajagopal teaches,
A non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations comprising: - [0045]
identifying a first memory page mapped to a device - "In one embodiment, the memory portion may be at the process page level of granularity. In another embodiment, the protected memory portions may by the individual memory addresses. In yet another embodiment, the memory portion may be related to the physical memory module used." [0021]
configuring the first memory page to generate one or more page faults when accessed by a virtual machine; - "Block 110 illustrates that a request to allocate memory may be received." [0015] "In one embodiment, the allocation request may be received by a Virtual Machine Monitor (VMM)." [0016] "Block 130 illustrates that, in one embodiment, the requested memory allocation may be allowed and the allocated portion of memory (first memory location) may be marked as write protected. In this context, write protection includes protecting the memory portion from write access. In one embodiment, this may include marking the memory portion as read-only." [0020] "In one embodiment, the memory portion may be at the process page level of granularity." [0021] "It one specific embodiment, the VMM may configure the Process Page Tables, if the embodiment includes a memory portion at a page level of granularity, to generate a page fault when a write is attempted to the protected memory portion." [0023] "In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM." [0028] "In one embodiment, the VM 210 may include a Guest Software Agent 220 and a Process memory Table 240. The Guest Software Agent may be capable of attempting to allocate and access specific memory portions." [0039]
detecting, by a hypervisor, a page fault caused by a first execution of an instruction of the virtual machine, wherein the instruction comprises a reference - "Block 140 illustrates that, in one embodiment, an attempted write may occur to the allocated memory portion. In another embodiment, if the memory portion was also or alternatively protected from reads, Block 140 may illustrate that a read has been attempted." [0027] "In one specific embodiment, the attempt to write to the protected portion of memory may generate a fault. Specifically, in one embodiment, if the level of memory protection is at the page granularity level, a page fault may be generated. In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM. [0039] In one embodiment, the VM 210 may include a Guest Software Agent 220 and a Process memory Table 240. The Guest Software Agent may be capable of attempting to allocate and access specific memory portions." [0028]
responsive to the detecting the page fault, the hypervisor performing a computing task for the virtual machine - "Block 150 illustrates that, in one embodiment, an attempt may be made to verify that the software agent that is attempting to write (or read) to the allocated memory portion is authorized to do so. In one embodiment, the VMM may determine if the software agent is authorized to access the memory portion (task) by utilizing a table that correlates software agents with memory portions that the agents are authorized to access." [0029]
Rajagopal does not explicitly teach and a second memory page mapped to main memory; initiating a second execution of the instruction of the virtual machine, wherein the second execution of the instruction accesses the second memory page.
However, in the analogous field of virtual machines, Dong teaches:
"VMM 104, in embodiments, may include page table (PT) 122, memory manager 124 and backup manager 126." [0026]
"For example, when a guest application 112 of the VM 106 writes 206 to virtual memory page #3 (first memory location) of virtual memory pages 202, a fault may happen due to access permission violation, and the memory manager 124 may be invoked for the copy-on-write (COW) process. The memory manager 124, on invocation, may allocate a temporary corresponding physical memory page x1 (second memory location), copy the data in the previous physical memory page #3 of physical memory pages 204 to the temporary corresponding physical memory page x1, and update the mapping 212 in page table 122 to map the virtual memory page #3 of virtual memory pages 202 to the newly allocated temporary corresponding physical memory page x1 with the original access permission (i.e., read-write permission of the original mapping 212). Thereafter, memory manager 124 may emulate the write instruction to write the new data into the temporary corresponding physical memory page x1, advance the guest VM's instruction pointer (IP), and resume the guest VM. Alternatively, memory manager 124 may resume the execution of the guest VM without advancement of the guest VM's IP to let the guest VM re-execute the write instruction." [0035]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal with Dong's teachings because doing so would provide Rajagopal's system with the ability to reduce the complexity and size of page tables, as suggested by Dong [0057].
Rajagopal does not explicitly teach wherein the instruction comprises a reference to a register comprising a pointer to the first memory page;
However, in the analogous field of virtual machines, Tati teaches:
"VMs executing on a host machine are commonly referred to as a guest." (col.1:15-16)
"In step 252, the VM kernel detects a guest physical page fault for a first guest physical page number caused by an instruction to access the first guest physical page number, where an application executing within the guest requests the guest physical page. Such a page fault may occur when, for example, the data that corresponds to the guest physical page number is not present in the volatile memory of the host machine, such as a random-access memory (RAM). In this example, the data is stored within the non-volatile storage of the host machine, such as a hard drive. Additional examples of page fault causes include the absence of a virtual to physical page mapping, an access permission violation, or writing to read-only memory." (col. 7:25-37)
"Then, when performing step 254, this state can be examined to identify the instruction that triggered the guest physical page fault. The instruction will specify a register or other location in memory that contains the address of the page that caused the fault." (col. 7:63-67)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal and Dong with Tati's teachings because doing so would provide Rajagopal/Dong's system with the ability to enhance the performance of guest execution, as suggested by Tati (col. 2:29-30).
Rajagopal does not explicitly teach responsive to the detecting the fault, the hypervisor ...updating the register to comprise a pointer to the second memory page; 
However, in the analogous field of virtual machines, Tsirkin teaches:
"In another example, if the transition reason was a page fault, the hypervisor may handle the page fault and then update an instruction pointer register of the CPU to point to a current address or to a next address. After transitioning processing back to the virtual machine, the guest may then access data stored in a particular memory location that is indicated by the updated instruction pointer register." [0055]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal, Dong and Tati with Tsirkin's teachings because doing so would provide Rajagopal/Dong/Tati's system with the ability to enhance the privacy and/or security of virtual machines, as suggested by Tsirkin [0019].

With respect to claim 16, Tsirkin teaches,
wherein the register comprises a register of a virtual processor, - "The hypervisor 114 and/or virtual machine 116 structure each virtual processor to include registers, which are mapped to registers 108 of the processor 106." [0031]
and wherein updating the register comprises the hypervisor executing a clobber operation to overwrite the pointer value with a pointer value to the second memory page. - "In another example, if the transition reason was a page fault, the hypervisor may handle the page fault and then update an instruction pointer register of the CPU to point to a current address or to a next address. After transitioning processing back to the virtual machine, the guest may then access data stored in a particular memory location that is indicated by the updated instruction pointer register." [0055]
Tati teaches a register that comprises a pointer value to first memory page, - "Then, when performing step 254, this state can be examined to identify the instruction that triggered the guest physical page fault. The instruction will specify a register or other location in memory that contains the address of the page that caused the fault." (col. 7:63-67)

With respect to claim 17, Rajagopal teaches,
wherein configuring the first memory page to cause one or more page faults, comprises the hypervisor updating a host page table to mark a page table entry that corresponds to the first memory page as unavailable, wherein unavailable comprises one or more of reserved, write protected, or non-present. - "It one specific embodiment, the VMM may configure the Process Page Tables, if the embodiment includes a memory portion at a page level of granularity, to generate a page fault when a write is attempted to the protected memory portion." [0023]

With respect to claim 18, Rajagopal teaches,
wherein the fault comprises a page fault that the virtual machine initiates - "In one specific embodiment, the attempt to write to the protected portion of memory may generate a fault. Specifically, in one embodiment, if the level of memory protection is at the page granularity level, a page fault may be generated. In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM. [0039] In one embodiment, the VM 210 may include a Guest Software Agent 220 and a Process memory Table 240. The Guest Software Agent may be capable of attempting to allocate and access specific memory portions." [0028]; to signal the hypervisor to perform the computing task for the virtual machine. - "Block 150 illustrates that, in one embodiment, an attempt may be made to verify that the software agent that is attempting to write (or read) to the allocated memory portion is authorized to do so. In one embodiment, the VMM may determine if the software agent is authorized to access the memory portion by utilizing a table that correlates software agents with memory portions that the agents are authorized to access." [0029]

With respect to claim 20, Rajagopal teaches,
wherein the operations further comprise generating the fault and exiting execution of the virtual machine during the first execution of the instruction, and - "In one specific embodiment, the attempt to write to the protected portion of memory may generate a fault. Specifically, in one embodiment, if the level of memory protection is at the page granularity level, a page fault may be generated. In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM. [0039]
Dong wherein the initiating causes the virtual machine to enter execution at the instruction to cause the second execution. - "Alternatively, memory manager 124 may resume the execution of the guest VM without advancement of the guest VM's IP to let the guest VM re-execute the write instruction." [0035]

Claims 3 and 19 are under 35 U.S.C. 103 as being unpatentable over Rajagopal, Dong, Tati and Tsirkin, and in view of US 20140096132 A1 - hereinafter "Wang", and in view of US 20080005297 A1 - hereinafter "Kjos".

With respect to claim 3, Rajagopal does not explicitly teach,
wherein the first memory location comprises a pointer to a guest memory page that is mapped to a virtual device, 
However, in the analogous field of virtual machines, Wang teaches:
"Example 1 includes a computing device for performing flexible code acceleration. The computing device includes a physical memory having stored therein a plurality of instructions; a processor to execute the plurality of instructions to establish an accelerator virtual device, an accelerator virtual device operating system driver, and a virtual machine, wherein the virtual machine is to, using the accelerator virtual device operating system driver, (i) initialize the accelerator virtual device to facilitate the acceleration of a software code and (ii) allocate a portion of the physical memory as memory-mapped input/output for accessing the accelerator virtual device; and the accelerator virtual device is to determine whether a bytecode of a software code to be accelerated is an operating system-dependent bytecode." [0033][0019]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal, Dong, Tati and Tsirkin with Wang's teachings because doing so would provide Rajagopal/Dong/Tati/Tsirkin's system with the ability to facilitate the acceleration of a software code, as suggested by Wang [0033].
Rajagopal does not explicitly teach and wherein performing the computing task comprises the hypervisor emulating the virtual device.
However, in the analogous field of virtual machines, Kjos teaches:
"For virtualized devices, the virtual machine monitor 106 emulates the behavior of the physical device in response to MMIO loads and stores, so that a device driver running in a guest 114 operates in the manner of controlling a physical device, when in fact no actual device is operated upon." [0017]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal, Dong, Tati, Tsirkin and Wang with Kjos' teachings because doing so would provide Rajagopal/Dong/Tati/Tsirkin/Wang's system with the ability to enable an IT environment to evolve in response to business needs, as suggested by Kjos [0002].

With respect to claim 19, Rajagopal does not explicitly teach,
wherein the first memory page comprises a guest memory page that is mapped to a virtual device, 
However, in the analogous field of virtual machines, Wang teaches:
"Example 1 includes a computing device for performing flexible code acceleration. The computing device includes a physical memory having stored therein a plurality of instructions; a processor to execute the plurality of instructions to establish an accelerator virtual device, an accelerator virtual device operating system driver, and a virtual machine, wherein the virtual machine is to, using the accelerator virtual device operating system driver, (i) initialize the accelerator virtual device to facilitate the acceleration of a software code and (ii) allocate a portion of the physical memory as memory-mapped input/output for accessing the accelerator virtual device; and the accelerator virtual device is to determine whether a bytecode of a software code to be accelerated is an operating system-dependent bytecode." [0033][0019]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal, Dong, Tati and Tsirkin with Wang's teachings because doing so would provide Rajagopal/Dong/Tati/Tsirkin's system with the ability to facilitate the acceleration of a software code, as suggested by Wang [0033].
Rajagopal does not explicitly teach and wherein performing the computing task comprises the hypervisor emulating the virtual device.
However, in the analogous field of virtual machines, Kjos teaches:
"For virtualized devices, the virtual machine monitor 106 emulates the behavior of the physical device in response to MMIO loads and stores, so that a device driver running in a guest 114 operates in the manner of controlling a physical device, when in fact no actual device is operated upon." [0017]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal, Dong, Tati, Tsirkin and Wang with Kjos' teachings because doing so would provide Rajagopal/Dong/Tati/Tsirkin/Wang's system with the ability to enable an IT environment to evolve in response to business needs, as suggested by Kjos [0002].

Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070055837 A1 - hereinafter "Rajagopal", in view of US 20140096132 A1 - hereinafter "Wang", in view of US 9086981 B1 - hereinafter "Tati", in view of US 20180248700 A1 - hereinafter "Tsirkin", and in view of US 20180107605 A1 - hereinafter "Dong".

With respect to claim 9, Rajagopal teaches,
A system comprising: a memory; and a processing device communicably coupled to the memory, the processing device to: - [0045]
initiate, by the virtual machine, a fault that causes a hypervisor to perform a computing task for the virtual machine, wherein the fault is initiated by a first execution of an instruction referencing - "Block 140 illustrates that, in one embodiment, an attempted write may occur to the allocated memory portion. In another embodiment, if the memory portion was also or alternatively protected from reads, Block 140 may illustrate that a read has been attempted." [0027] "In one specific embodiment, the attempt to write to the protected portion of memory may generate a fault. Specifically, in one embodiment, if the level of memory protection is at the page granularity level, a page fault may be generated. In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM. [0039] In one embodiment, the VM 210 may include a Guest Software Agent 220 and a Process memory Table 240. The Guest Software Agent may be capable of attempting to allocate and access specific memory portions." [0028] "Block 150 illustrates that, in one embodiment, an attempt may be made to verify that the software agent that is attempting to write (or read) to the allocated memory portion is authorized to do so. In one embodiment, the VMM may determine if the software agent is authorized to access the memory portion (task) by utilizing a table that correlates software agents with memory portions that the agents are authorized to access." [0029]
Rajagopal does not explicitly teach configure, by a virtual machine, a first memory location to map to a virtual device and a second memory location to map to guest main memory; 
However, in the analogous field of virtual machines, Wang teaches:
"Example 1 includes a computing device for performing flexible code acceleration. The computing device includes a physical memory having stored therein a plurality of instructions; a processor to execute the plurality of instructions to establish an accelerator virtual device, an accelerator virtual device operating system driver, and a virtual machine, wherein the virtual machine is to, using the accelerator virtual device operating system driver, (i) initialize the accelerator virtual device to facilitate the acceleration of a software code and (ii) allocate a portion of the physical memory as memory-mapped input/output for accessing the accelerator virtual device; and the accelerator virtual device is to determine whether a bytecode of a software code to be accelerated is an operating system-dependent bytecode." [0033]
The address of another allocated portion of physical memory is interpreted as a second memory location to map to guest main memory.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal with Wang's teachings because doing so would provide Rajagopal's system with the ability to facilitate the acceleration of a software code, as suggested by Wang [0033].
Rajagopal does not explicitly teach an instruction referencing a register 
However, in the analogous field of virtual machines, Tati teaches:
"VMs executing on a host machine are commonly referred to as a guest." (col.1:15-16)
"In step 252, the VM kernel detects a guest physical page fault for a first guest physical page number caused by an instruction to access the first guest physical page number, where an application executing within the guest requests the guest physical page. Such a page fault may occur when, for example, the data that corresponds to the guest physical page number is not present in the volatile memory of the host machine, such as a random-access memory (RAM). In this example, the data is stored within the non-volatile storage of the host machine, such as a hard drive. Additional examples of page fault causes include the absence of a virtual to physical page mapping, an access permission violation, or writing to read-only memory." (col. 7:25-37)
"Then, when performing step 254, this state can be examined to identify the instruction that triggered the guest physical page fault. The instruction will specify a register or other location in memory that contains the address of the page that caused the fault." (col. 7:63-67)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal and Wang with Tati's teachings because doing so would provide Rajagopal/Wang's system with the ability to enhance the performance of guest execution, as suggested by Tati (col. 2:29-30).
Rajagopal does not explicitly teach a register of a virtual processor; wherein the register is updated after the fault to comprise the second memory location;
However, in the analogous field of virtual machines, Tsirkin teaches:
"The hypervisor 114 and/or virtual machine 116 structure each virtual processor to include registers, which are mapped to registers 108 of the processor 106." [0031]
"In another example, if the transition reason was a page fault, the hypervisor may handle the page fault and then update an instruction pointer register of the CPU to point to a current address or to a next address. After transitioning processing back to the virtual machine, the guest may then access data stored in a particular memory location that is indicated by the updated instruction pointer register." [0055]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal, Wang and Tati with Tsirkin's teachings because doing so would provide Rajagopal/Wang/Tati's system with the ability to enhance the privacy and/or security of virtual machines, as suggested by Tsirkin [0019].
Rajagopal does not explicitly teach perform, by the virtual machine, a second execution of the instruction, wherein the second execution of the instruction accesses the second memory location.
However, in the analogous field of virtual machines, Dong teaches:
"VMM 104, in embodiments, may include page table (PT) 122, memory manager 124 and backup manager 126." [0026]
"For example, when a guest application 112 of the VM 106 writes 206 to virtual memory page #3 (first memory location) of virtual memory pages 202, a fault may happen due to access permission violation, and the memory manager 124 may be invoked for the copy-on-write (COW) process. The memory manager 124, on invocation, may allocate a temporary corresponding physical memory page x1 (second memory location), copy the data in the previous physical memory page #3 of physical memory pages 204 to the temporary corresponding physical memory page x1, and update the mapping 212 in page table 122 to map the virtual memory page #3 of virtual memory pages 202 to the newly allocated temporary corresponding physical memory page x1 with the original access permission (i.e., read-write permission of the original mapping 212). Thereafter, memory manager 124 may emulate the write instruction to write the new data into the temporary corresponding physical memory page x1, advance the guest VM's instruction pointer (IP), and resume the guest VM. Alternatively, memory manager 124 may resume the execution of the guest VM without advancement of the guest VM's IP to let the guest VM re-execute the write instruction." [0035]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal, Wang, Tati and Tsirkin with Dong's teachings because doing so would provide Rajagopal/Wang/Tati/Tsirkin's system with the ability to reduce the complexity and size of page tables, as suggested by Dong [0057].

With respect to claim 10, Rajagopal teaches,
wherein the fault comprises a page fault that the virtual machine process initiates - "In one specific embodiment, the attempt to write to the protected portion of memory may generate a fault. Specifically, in one embodiment, if the level of memory protection is at the page granularity level, a page fault may be generated. In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM. [0039] In one embodiment, the VM 210 may include a Guest Software Agent 220 and a Process memory Table 240. The Guest Software Agent may be capable of attempting to allocate and access specific memory portions." [0028]; to signal the hypervisor to perform the computing task for the virtual machine. - "Block 150 illustrates that, in one embodiment, an attempt may be made to verify that the software agent that is attempting to write (or read) to the allocated memory portion is authorized to do so. In one embodiment, the VMM may determine if the software agent is authorized to access the memory portion by utilizing a table that correlates software agents with memory portions that the agents are authorized to access." [0029]

With respect to claim 12, Rajagopal teaches,
wherein the processing device is to generate the fault and exit execution of the virtual machine during the first execution of the instruction, - "In one specific embodiment, the attempt to write to the protected portion of memory may generate a fault. Specifically, in one embodiment, if the level of memory protection is at the page granularity level, a page fault may be generated. In one specific embodiment, if the Process Page Table of the VM was marked as read-only, an attempt to read from the page may generate a page fault, and control may be transferred to the VMM. [0039]
Dong teaches and wherein to initiate the processing device is to cause the virtual machine to enter execution at the instruction to cause the second execution. - "Alternatively, memory manager 124 may resume the execution of the guest VM without advancement of the guest VM's IP to let the guest VM re-execute the write instruction." [0035]

With respect to claim 13, Dong teaches,
wherein the instruction of the first execution and the instruction of the second execution are identical - "Alternatively, memory manager 124 may resume the execution of the guest VM without advancement of the guest VM's IP to let the guest VM re-execute the write instruction." [0035]
Tati teaches wherein the instruction comprise the reference to the register, - "Then, when performing step 254, this state can be examined to identify the instruction that triggered the guest physical page fault. The instruction will specify a register or other location in memory that contains the address of the page that caused the fault." (col. 7:63-67)
Tsirkin teaches and wherein the register comprises a pointer value that is changed after the first execution and before the second execution. - "In another example, if the transition reason was a page fault, the hypervisor may handle the page fault and then update an instruction pointer register of the CPU to point to a current address or to a next address. After transitioning processing back to the virtual machine, the guest may then access data stored in a particular memory location that is indicated by the updated instruction pointer register." [0055]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal, Wang, Tati, Tsirkin, and Dong, and in view of US 20080005297 A1 - hereinafter "Kjos".

With respect to claim 11, Wang teaches,
wherein the first memory location comprises an address of a guest memory page that is mapped to the virtual device, - [0019][0033].
Rajagopal does not explicitly teach and wherein to perform the computing task, the processing device is to emulate the virtual device. 
However, in the analogous field of virtual machines, Kjos teaches:
"For virtualized devices, the virtual machine monitor 106 emulates the behavior of the physical device in response to MMIO loads and stores, so that a device driver running in a guest 114 operates in the manner of controlling a physical device, when in fact no actual device is operated upon." [0017]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Rajagopal, Wang, Tati, Tsirkin and Dong with Kjos' teachings because doing so would provide Rajagopal/Wang/Tati/Tsirkin/Dong's system with the ability to enable an IT environment to evolve in response to business needs, as suggested by Kjos [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192